People v Henderson (2019 NY Slip Op 04488)





People v Henderson


2019 NY Slip Op 04488


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Friedman, J.P., Tom, Kapnick, Kahn, JJ.


9572 1877/98

[*1]The People of the State of New York, Respondent,
vClyde Henderson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Cantarero of counsel), for respondent.

Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about September 27, 2017, which denied defendant's motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643), unanimously affirmed.
The court correctly determined that defendant was ineligible for resentencing on his class A-II felony conviction because he had been released on parole. We have previously rejected similar statutory, public policy and constitutional arguments to those raised and see no reason to depart from our previous holdings
(see e.g. People v Soroa, 166 AD3d 434 [1st Dept 2018]; People v Moore, 159 AD3d 444 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK